Citation Nr: 1617786	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  11-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 17, 2013.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to October 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation, effective January 25, 2008, the date of the Veteran's claim for service connection.  In September 2011, the RO increased the evaluation to 50 percent, effective March 4, 2011.  In January 2013, the RO increased the evaluation to 100 percent, effective January 17, 2013.

In August 2014, the Board granted an increase to 70 percent for the entire appeal period.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a March 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.  The basis for the JMR included the Board's failure to acknowledge the January 2013 rating decision.

In May 2015, the RO increased the evaluation to 70 percent, effective January 25, 2008.  As such, the Veteran is currently in receipt of a 70 percent rating prior to January 17, 2013, and is in receipt of a 100 percent rating beginning January 17, 2013.

In a May 2011 rating decision, the RO granted entitlement to TDIU, effective October 8, 2010.

In a May 2015 decision, the Board denied an initial rating in excess of 70 percent for PTSD prior to January 17, 2013 and denied a TDIU prior to October 8, 2010.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 JMR and Court Order, the Board's May 2015 decision was vacated and remanded for compliance with instructions in the JMR.  The basis for the JMR included the Board's failure to provide adequate reasons and bases to support the denial for a rating in excess of 70 percent for PTSD prior to January 17, 2013 and entitlement to a TDIU prior to October 8, 2010.

The Veteran testified before a decision review office (DRO) at a November 2009
hearing at the RO.  A transcript has been associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period from March 3, 2011 to January 16, 2013, the Veteran's PTSD has manifested total occupational and social impairment. 

2.  For the rating period prior to March 3, 2011, the Veteran's PTSD did not manifest total occupational and social impairment. 

3.  For the rating period prior to October 8, 2010, the Veteran had only marginal employment; his service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  For the rating period from March 3, 2011 to January 16, 2013, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to March 3, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  As of January 25, 2008, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In an August 2014 decision, the Board initially determined that all requisite duties to notify and assist had been met.  Notably, the parties' previous JMRs include no reference to any deficiency in this regard.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  In light of this history and the evidence and arguments of record, the Board finds that all requisite duties to notify and assist have been met in this case.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 70 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to January 17, 2013.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran essentially contends that he is entitled to a 100 percent rating for PTSD for the period prior to October 8, 2010.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the period from March 3, 2011 to January 16, 2013, the Veteran's PTSD has manifested total occupational and social impairment.  The Board further finds that the Veteran's PTSD disability did not more nearly approximate the 100 percent rating criteria for the period prior to March 3, 2011. 

In a May 2015 rating decision (see rating decision codesheet in Virtual VA), the RO granted a 100 percent rating for the Veteran's PTSD based on the results of a January 17, 2013 VA examination report.  Specifically, the January 2013 VA examiner indicated that the effect of the PTSD and depression on the Veteran's occupational functioning would render him "totally impaired."  Further, the examiner stated that the effect of the PTSD and depression on the Veteran's social functioning would cause him to be "deficient in all of his social areas." 

Upon review of the evidence of record, the Board finds that the Veteran's PTSD more nearly approximated a 100 percent disability rating for the period from March 3, 2011 to January 16, 2013.  In this regard, the January 2013 VA examiner indicated that he would be updating the Veteran's "clinical and social findings since his last exam" on March 3, 2011.  As such, the Board finds that the conclusions reached by the January 2013 VA examiner (i.e., that the Veteran's PTSD has resulted in total occupational and social impairment) are applicable beginning March 3, 2011 (the date of the last VA examination report).  For these reasons, the Board finds that a 100 percent disability rating is warranted for the rating period from March 3, 2011 to January 16, 2013.

Regarding the rating period prior to March 3, 2011, the Board finds that the Veteran's PTSD did not manifest total occupational and social impairment.  

The evidence prior to March 3, 2011 does not demonstrate total occupational impairment.  In an April 2008 VA examination it was indicated that the Veteran continued to work part-time as a school bus driver.  He stated that he planned to quit at the end of that school year and then look for a new job.  He stated that he had no problem with the job, had been a good employee, and the kids did not bother him.  However, he felt the routine broke up his day, as the job required two hours in the morning and two hours in the afternoon.  The Veteran stated that he had previously worked as a private investigator, and had done so for many years.  He noted that, while working for a company, he had no problems at all, but that when he was self-employed, his business did not do well.  

In October 2010, the Veteran reported that he quit his job in September 2010.  In a February 2011 statement, the Veteran explained that he had been "forced to quit" his job as bus driver because it had become increasingly difficult to drive due to the peripheral neuropathy in his upper extremities.  However, since that time he had driven a bus on those occasions when his former employer was "in a real bind."  The Board finds that this evidence, which shows that the Veteran was able to work part-time and quit as a result of his peripheral neuropathy, the weight of the evidence does not show that the Veteran's PTSD manifested total occupational impairment.

The evidence prior to March 3, 2011 also does not show total social impairment.
The Veteran remarried his second ex-wife in 2011, reportedly for the insurance benefits and/or for his son's benefit, and although they continued to live separately he received much of his support from her (see January 2013 VA examination report).  The Veteran also stated that he was estranged from his children (see April 2008 statement and March 2011 VA examination report); however, in July 2010, the Veteran described the relationship with his adult son as "good," and he has repeatedly stated that he was trying to work on his relationship with his adult daughter.  The Veteran also reported living with a roommate, who was supportive, throughout most of the appeal period.  Although he avoided social interaction and crowds, in part because he was afraid he would lose his temper, he did not avoid all social situations.  During the April 2008 VA examination, the Veteran reported that he occasionally visited friends at their homes.  In July 2010, the Veteran reported that he had one friend at a time and that they "seemed to die on [him]."  He had since made friends with other PTSD group members.  See April 2012 VA treatment records.  In June 2009, the Veteran reported that he enjoyed watching television, gambling and traveling, and that he was helping to organize his class reunion.  

The evidence prior to March 3, 2011 reflects that the Veteran did not manifest gross impairment in communication, persistent delusions or hallucinations, suicidal or homicidal ideation, gross inappropriate behavior, disorientation, or poor hygiene.  In addition, the Veteran acted appropriately during the VA examinations.  The Board acknowledges that the Veteran reported difficulty with concentration and memory during this time period, and the February 2011 statement from his roommate confirms these symptoms. However, these impairments in thought process are not of such severity as to be considered "gross" impairments.  Moreover, the Veteran consistently reported being able to perform activities of daily living.  For example, he did his own shopping, cooking, and driving.  See February 2011 Statement.  Finally, he was able to manage his finances.  See, e.g., March 2011 VA Examination Report.

For these reasons, the Boar finds that a rating in excess of 70 percent for the rating period prior to March 3, 2011 is not warranted. 

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability prior to March 3, 2011 were chronic sleep impairment, nightmares, intrusive thoughts, anxiety, depression, anger outbursts, irritability, exaggerated startle response, avoidance, occasional suicidal ideation, poor concentration, and short-term memory impairment.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular  consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


TDIU Analysis

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015). Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's service-connected disabilities include: (1) PTSD, evaluated as 70 percent disabling prior to March 3, 2011, and 100 percent disabling from March 3, 2011; (2) peripheral neuropathy of right upper extremity, evaluated as 40 percent disabling from May 27, 2009; (3) peripheral neuropathy of left upper extremity, evaluated as 30 percent disabling from May 27, 2009; (4) diabetes mellitus, evaluated as 20 percent disabling from May 5, 2008; (5) peripheral neuropathy of the lower extremities, each evaluated as 20 percent disabling from May 27, 2009; and (6) erectile dysfunction, evaluated as noncompensable from May 5, 2008.  His combined disability evaluation has been at least 70 percent from January 25, 2008 (the date of the Veteran's claims for service connection).  Thus, the Veteran meets the threshold rating requirements necessary to consider entitlement to a TDIU.  See 38 C.F.R. § 4.16(a). 

In a May 2011 rating decision, the RO granted entitlement to TDIU, effective October 8, 2010.  Thus, the question is whether, prior to October 8, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.

The Veteran has stated repeatedly that he worked part-time as a school bus driver until September 2010.  See, e.g., Veteran's February 2011 statement.  In a February 2011 VA Form 21-4138, the Veteran's employer reported that the Veteran quit on September 30, 2010.  It was further noted that the Veteran had earned $7,252 in the last 12 months preceding the last date of employment.  In a February 2011 statement from Veteran's former employer, it was noted that the Veteran did not work at all in October 2010, and only worked 11 morning shifts in November 2010.    

In an October 2010 VA Form 21-8940, the Veteran indicated that he was unable to secure or follow substantially gainful employment as a result of his PTSD and peripheral neuropathy disabilities.  The Veteran specifically stated that the date his disabilities affected full-time employment was September 30, 2010.  He also indicated that he became too disabled to work on September 30, 2010.  Regarding specific employment, the Veteran noted that he had worked as a bus driver for 15 hours a week from June 2007 to September 2010 with the highest gross earnings of $925 per month ($11,100 yearly).  His total earned income for the past 12 months (i.e., from October 2009 to October 2010) was $10,450.  

The Board notes that marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

According to the U.S. Department of Commerce, Bureau of the Census, the Poverty Threshold in 2008 was $11, 201 for individuals under the age of 65 (the Veteran was 64 years old in 2008).  In 2009, the poverty threshold was $10, 289 for individuals 65 years of age or older.  In 2010, the poverty threshold was $10, 458 for individuals 65 years of age or older.  https://www.census.gov/hhes/www/poverty/data/threshld/.

The Board finds that the evidence is in equipoise as to whether a TDIU is warranted for the rating period prior to October 8, 2010.  As indicated above, the Veteran's annual salary of $10,450 falls below the poverty threshold in 2008 (i.e., $11, 201 for individuals under the age of 65 (the Veteran was 64 years old in 2008).  As such, the Board finds that although employed in 2008, the Veteran only had marginal employment in 2008.

For the 2009 fiscal year, the Veteran reported that he earned $10,450.  His employer noted that he had earned $7,252 in the last 12 months preceding the last date of employment (i.e., from September 30, 2009 to September 30, 2010).  In 2009, the Veteran was 65 years old and his income (as reported by the Veteran) was just slightly above the poverty threshold (i.e., $10, 289 for individuals 65 years of age or older).  Using the Veteran's employer's annual income for part of 2009 ($7,252), the Veteran's income fell below the poverty threshold in 2009.

In 2010, the Veteran's annual salary of $10,450 again fell below the poverty threshold (i.e., $10, 458 for individuals 65 years of age or older).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that given the impact of the Veteran's service-connected disabilities, and his marginal employment from 2008 to 2010, the Board finds that the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disabilities prior to October 8, 2010. 

Regarding the effective date for the grant of a TDIU, the Board notes that during the pendency of the appeal for an increased initial rating for PTSD, the Veteran also claimed entitlement to a TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In other words, where a claim for TDIU stems from an initial disability rating, the service-connection earlier effective date regulation ought to apply by analogy.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009) (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU in this case was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(1)).

Accordingly, as the claim for a TDIU is part of the Veteran's January 25, 2008 claim for service connection for PTSD and subsequent higher initial rating, the period on appeal extends to the date VA received the service connection claim.
For these reasons, the Board finds that entitlement to a TDIU is warranted effective January 25, 2008, the date of the Veteran's claim for service connection for PTSD.


	(CONTINUED ON NEXT PAGE)





ORDER

Beginning March 3, 2011 to January 16, 2013, a 100 percent disability rating for PTSD is granted. 

For the rating period prior to March 3, 2011, a rating in excess of 70 percent is denied. 
Entitlement to a TDIU is granted effective January 25, 2008. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


